TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00296-CV



              Pac Global Insurance Brokerage, Inc., Pac Global Insurance and
                       Fortis Corporate Insurance N.V., Appellants

                                                v.

                      Lawrence Gleason and Megan Gleason, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-06-003873, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed a “Notice of Withdrawal of Appeal,” in which they state that

they no longer desire to pursue this appeal. We dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: August 8, 2008